Citation Nr: 1824797	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 27, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to December 27, 2011.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953.  Service in the Republic of Korea is indicated by the record.  He was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the August 2008 rating decision, the RO continued the 50 percent rating for PTSD and denied TDIU.  In a July 2011 decision, the Board denied an increased rating in excess of 50 percent for PTSD and denied TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a February 2012 Joint Motion by the parties to partially vacate and remand that portion of the July 2011 Board decision that denied TDIU.  The Joint Motion notes that the Veteran did not dispute the Board's denial of his claim for a rating in excess of 50 percent for PTSD and, thus, that issue should be deemed abandoned.  See Joint Motion, at p. 1.

In January 2013, the Board remanded the issue of entitlement to TDIU.  While the issue of entitlement to TDIU was in remand status, in the August 2013 rating decision, the RO granted a 100 percent rating for PTSD, effective April 23, 2012.  The same month, the RO issued a supplemental statement of the case (SSOC) explaining the denial of TDIU prior to April 23, 2012.  In January 2014, the Veteran submitted a letter styled as a "Notice of Disagreement" (NOD) with the August 2013 rating decision.  He indicated that he was seeking a rating in excess of 50 percent for PTSD prior to April 23, 2012.  Thereafter, in the February 2014 rating decision, the RO assigned a 100 percent rating for PTSD from December 27, 2011, and granted special monthly compensation (SMC) based on the need for aid and attendance, from March 7, 2013.  In February 2014, the RO issued a Statement of the Case addressing the issue of entitlement to a 100 percent rating for PTSD prior to December 27, 2011.  In April 2014, the appellant submitted a letter in lieu of a VA Form 9, arguing that he was entitled to a rating in excess of 50 percent prior to December 27, 2011.  

As a 100 percent schedular rating for PTSD has been granted from December 27, 2011, the claim for TDIU is deemed moot from that date.  The Board recognizes that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  In this case, however, the Veteran's claim for TDIU is not premised on any service-connected disability other than his PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The 100 percent schedular rating assigned from December 27, 2011 specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (rated at 100 percent from December 27, 2011), service connection is in effect for bilateral hearing loss (rated 0 percent disabling from August 9, 2004 and 20 percent disabling from May 28, 2013), and tinnitus (rated 10 percent disabling from August 9, 2004).  The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with his service-connected disabilities other than PTSD, is of such a severity so as to preclude substantially gainful employment.

In a July 2015 Board decision, the claims were remanded for further evidentiary development.  As will be detailed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

In August 2017, the appellant's attorney requested a 90 day extension of time to submit additional evidence in support of the appeal.  The Board granted that request.  In October 2017, the appellant's attorney again requested a 90 day period of time to submit further evidence.  In February 2018, the Veteran's attorney submitted additional evidence and argument, along with a written waiver of initial RO consideration.  

A March 2017 Board decision remanded the issue of entitlement to an effective date prior to January 28, 2013 for the award of SMC based upon aid and attendance.  In an April 2018 rating decision, the RO granted an effective date of December 27, 2011 for the award of SMC for aid and attendance, which the RO indicated was a full grant of the benefits sought.  To the knowledge of the Board, the Veteran has not disagreed with any aspect of the decision.  As such, the matter will not be addressed herein.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not file a claim of entitlement to increased rating for service-connected PTSD prior to December 27, 2011.

2.  Prior to December 27, 2011, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for service-connected PTSD may not be granted prior to December 27, 2011.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(o) (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met prior to December 27, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the July 2015 Board Remand, the identified VA and private treatment records were obtained.  Additionally, the Veteran was afforded a VA social and industrial survey in January 2017 with an addendum opinion in March 2017 as to the pending TDIU claim.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the January 2017 VA social and industrial survey and March 2017 VA addendum opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Moreover, although the Veteran's representative has contested the competency of the January 2017 and March 2017 VA examiners, the Board has decided the TDIU claim in favor of the Veteran.  As such, this argument is moot.

Thus, the Board finds that VA has complied with the mandates of the July 2015 Board Remand and does not have a duty to assist that is unmet.


II. Entitlement to a higher rating for PTSD prior to December 27, 2011

The Veteran maintains that he is entitled to a rating in excess of 50 percent for service-connected PTSD prior to December 27, 2011.  However, for the reasons set forth below, the Board finds that the record does not show that a higher rating for PTSD may be granted prior to December 27, 2011.

The Veteran was originally service-connected for PTSD in a February 2007 rating decision; a 50 percent rating was assigned from April 4, 2006.  He disagreed with the assigned rating and a statement of the case (SOC) was issued in July 2007.  However, the Veteran did not perfect an appeal and the February 2007 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.202.

In April 2008, the Veteran filed a claim of entitlement to a rating in excess of 50 percent for service-connected PTSD.  His claim was denied in an August 2008 rating decision.  He disagreed with the denial and a SOC was issued in June 2009.  He perfected his appeal by filing a timely VA Form 9 in August 2009.

In a July 2011 decision, the Board denied a rating in excess of 50 percent for PTSD and also denied TDIU.  The Veteran appealed the Board's decision to the Court.  In a March 2012 Order, the Court granted a February 2012 Joint Motion by the parties to partially vacate and remand that portion of the July 2011 Board decision that denied TDIU.  As described in the Introduction, the Joint Motion specifically stated that the Veteran did not dispute the Board's denial of his claim for a rating in excess of 50 percent for PTSD and, thus, that claim is deemed to have been abandoned.  See Joint Motion, at p. 1.  

In an August 2013 rating decision, the RO granted a 100 percent rating for PTSD, effective April 23, 2012.  The Veteran now argues that he is entitled to in excess of 50 percent for PTSD prior to December 27, 2011.  For the reasons set forth below, the Board finds that the appeal must be denied.  

Significantly, the record shows that the Veteran did not file an increased rating claim for PTSD prior to December 27, 2011, and he has not contended otherwise.  In fact, as the July 27, 2011 Board decision denied a rating in excess of 50 percent for PTSD and the March 2012 Joint Motion specifically indicated that the appeal of the increased rating claim to the Court had been abandoned, the July 2011 Board decision is final as to the increased rating claim.  Therefore, any prior contention of entitlement to an increased rating for PTSD is subsumed by the final July 27, 2011 Board decision.  See 38 C.F.R. § 20.1104 (when a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

The Board has thus reviewed the record to determine if the Veteran filed a claim of entitlement to an increased rating for PTSD between July 27, 2011 and December 27, 2011.  However, there is no evidence of any such claim, nor has the Veteran so contended.  In November 2012, the Veteran's attorney submitted a vocational assessment dated in October 2012, which described a worsening of PTSD symptomatology.  To the extent that this merited an informal claim of entitlement to an increased rating for PTSD, there is no evidence of any prior increased rating claim, either formal or informal.  In fact, in a November 2012 statement, the Veteran's attorney specifically stated that the only pending issue was entitlement to a TDIU.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 511(b)(2) (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).

If the Board finds that the submission of the October 2012 vocational assessment on November 2, 2012 was essentially an informal claim for an increased rating for PTSD, the Veteran could argue that he is entitled to an effective date of November 2, 2011, one year prior to the submission of this evidence.  To this end, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).
Critically, in this case, the evidence of record does not demonstrate that the increase in psychological symptoms can be dated to any one point in the year prior to the date of claim.  Rather, the evidence shows that any increase in the disability preceded the claim by more than a year, and there is no definable date in the year prior that is indicative of increased symptoms.  In fact, the Veteran's attorney has specifically argued that the Veteran's PTSD symptoms have been worsening "since approximately 2006, or possibly a few years earlier."  See e.g. April 2014 letter.  Alternatively, he argues that as of 2008, the Veteran's PTSD symptoms worsened to the point that he did not leave his home.  See e.g. March 2014 letter.  In other words, it cannot be ascertained from the record that the increase in the Veteran's PTSD symptoms occurred in the year prior to the date of receipt of his informal November 2012 claim.

Accordingly, the Veteran is not entitled to a rating in excess of 50 percent at any time prior to December 27, 2011.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.  The benefit sought on appeal is therefore denied.

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran has raised a claim of entitlement to a TDIU based largely on his psychological symptomatology.  In this case, the Veteran is service-connected for PTSD, which has been evaluated as 50 percent disabling, prior to December 27, 2011; he is also service-connected for tinnitus, which has been evaluated as 10 percent disabling, and bilateral hearing loss, assigned a noncompensable (zero percent) rating.  He has a combined rating of 60 percent, prior to December 27, 2011.  The Veteran's PTSD, tinnitus, and bilateral hearing loss have been service-connected based on his engagement in combat with the enemy.  The Board resolves reasonable doubt in the Veteran's favor and finds that these disabilities are therefore of a common etiology.  As such, they are considered one disability for the purpose of determining if he has one 60 percent disability.  See 38 C.F.R. § 4.16(a).

Thus, the question in this matter is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him prior to December 27, 2011.

Here, the evidence shows that the Veteran's service-connected PTSD has interfered with his ability to maintain gainful employment prior to December 27, 2011.  Specifically, in a May 2008 VA examination report, the examiner stated, "[i]n reviewing the Veteran's treatment notes from his clinician at the VA, the Veteran continues to struggle with problems managing his anger and impulsivity, as well as clear cognitive deficits."  The examiner noted that the Veteran's difficulties with concentration and memory were readily apparent during the examination interview.  The examiner described the Veteran's frequent arguments with his girlfriend, as well as verbal and physical altercations with members of the public.  In an April 2009 April VA examination report, the examiner indicated that the Veteran continued to exhibit irritability and outbursts of anger, depressed mood, passive suicidal ideation, feelings of detachment, and significant memory impairment including forgetting directions to drive to familiar places, difficulty remembering people, requiring assistance with paying his bills.  In an August 2009 letter, the Veteran's Vet Center treatment providers stated that the Veteran's "chronic feelings and emotions that interfere with daily functioning at home or in any occupational setting."

In an October 2012 vocational assessment, Dr. J.D. reported that the Veteran's "history of PTSD that has caused him to be verbally physically aggressive toward others in public.  He has expressed thoughts of suicide and, on several occasions, thoughts of homicide."  Dr. J.D. indicated, "[o]ver the past six years, his GAF scores from his treating mental health professionals have been consistently in the low to upper 40s indicating severe symptoms/impairments in social and occupational functioning along with impairments in communication, judgment, mood, and thinking."  Dr. J.D. continued, "[s]ince [the Veteran] has no transferable work skills, PTSD with associated problems interacting with others, and a bilateral hearing loss that impairs his ability to work, he is not capable of substantially gainful employment."  Dr. J.D. stated that, even in the absence of dementia, "it is my professional opinion that it is more likely than not that [the Veteran's] PTSD and bilateral hearing loss have rendered him unable to obtain or retain substantially gainful employment."  Dr. J.D. concluded, "[h]is period of unemployability began when he was evaluated and diagnosed with PTSD and began regular treatment for PTSD with the VA on February 10, 2006."

In a May 2013 VA psychological examination report, the examiner noted that "[i]t is not possible to separate the effects of PTSD and dementia on the Veteran's functioning because many of the symptoms, such as irritability and reduced concentration overlap."  The examiner detailed the Veteran's psychiatric symptoms including impairment of short and long term memory, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, and inability to establish and maintain effective relationships.

In a June 2013 opinion, the VA examining neuropsychologist stated, "[a]s the Veteran's PTSD and dementia symptoms have merged in 2007; it is not possible for this writer to separate out which symptoms prevent him from being employable currently as both his PTSD and dementia will likely limit his ability to work."  The examiner continued, "[o]nce again, this writer cannot determine the effect of PTSD alone impacting the Veteran's social and industrial capacity since 2008 because his dementia symptoms began to surface in 2007.  His PTSD and dementia symptoms are overlapping and have worsened over time."

In an April 2014 addendum to the Vocational Assessment, Dr. J.D. reiterated, "[i]t is my professional opinion that it is more likely than not that Veteran's service-connected PTSD and bilateral hearing loss have rendered him unable to obtain or retain substantially gainful employment.  His period of unemployability began when he was evaluated and diagnosed with PTSD on April 13, 2006."

In a January 2017 VA social and industrial survey, the examiner stated that "[i]n 2007, [the Veteran's] functional abilities were reported to be relatively intact.  While his cognitive functioning declined over time, he continued to present with similar levels and types of PTSD symptoms: irritability, verbal and physical aggression, and impulsive behavior."  The examiner continued, "[i]t is likely that these service-connected PTSD symptoms might have limited his ability to interact with colleagues, take direction from supervisors, or manage high-stress tasks, but less than likely (<50%) that these symptoms would have independently (without consideration of dementia, etc.) rendered him unable to secure or maintain gainful employment during 2007-2011."

In a March 2017 addendum to the VA social and industrial survey, the examiner stated, "I believe it is more likely than not >50%, that the Veteran's non-service-connected deficits involving cognitive impairment were most impactful in terms of employment during the time period of April 2007 - December 2011."  The examiner explained, "[w]hile the Veteran's service-connected PTSD would have continued to cause deficits in forming relationships with colleagues and possibility included irritable outbursts, it is less likely it would have rendered him unable to maintain gainful employment."

The above evidence thus reflects that the Veteran's PTSD, with overlapping cognitive impairment due to dementia, has a significant impact on his ability to work.  Significantly, the Veteran's examiners and treatment providers have not differentiated between such symptoms and have, in fact, repeatedly described the overlapping symptoms of his psychiatric diagnoses including dementia.  As such, the evidence is in equipoise as to whether the Veteran's psychiatric symptoms, including as to dementia and cognitive disorder, are clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected diagnoses.  Id.

Given the significant effects of the Veteran's psychiatric symptoms, his documented difficulty maintaining gainful employment, and his audiological impairment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted prior to December 27, 2011.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD prior to December 27, 2011 is denied.

Entitlement to a TDIU is granted prior to December 27, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


